Broyles, C. J.
1. Any abuse of, or damage done to, the personal property of another unlawfully is a trespass for which damages may be recovered. Civil Code (1910), § 4485.
2. “If domestic animals, such as oxen and horses, injure any one in person or property when they are rightfully in the place where they do the mischief, the owner of such animals is not liable for such injury unless he knows they are accustomed to do mischief; and such knowledge must be alleged and proved. But if they are wrongfully in the place where they do the mischief, the oioner is liable, though he had no notice that they xoere accustomed to do so before” (Italics ours.) 1 Am. & Eng. Ene. L. 578, art. “Animals,” and authorities cited; Cooley on Torts, 341, 342 (2d ed. 402); Reed v. Southern Express Co., 95 Ga. 108 (22 S. E. 214).
*242Decided April 14, 1926.
Porter & Melane, for plaintiff.
Harper Hamilton, for defendant.
3. Under tlie above-stated rulings tlie amended petition set fortli a cause of action, and it was error to dismiss it on general demurrer.

Judgment reversed.


Luke, J., concurs. Bloodworih, J., not participating, on account of illness.